  Case: 4:20-cv-01018-MTS Doc. #: 20 Filed: 08/18/20 Page: 1 of 1 PageID #: 107


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 HALEIGH DARSONVAL,                               )
                                                  )
             Plaintiff,                           )
                                                  )
        v.                                        )        No. 4:20-CV-01018-NAB
                                                  )
 SCHWAN'S CONSUMER BRANDS, INC.,                  )
                                                  )
             Defendant.                           )
                                                  )

                                            ORDER

       Pursuant to Local Rule 2.08, a request has been received for random reassignment of this

case to a District Judge.

      IT IS HEREBY ORDERED that the above styled cause is randomly reassigned from

Magistrate Judge Nannette A. Baker to District Judge Matthew T. Schelp.

August 18, 2020                                Gregory J. Linhares
Date                                           Clerk of Court

                                         By: /s/ Melanie Berg
                                             Deputy Clerk



In all future documents filed with the Court, please use the following case number:
4:20-CV-01018-MTS
